Title: To Thomas Jefferson from Little Egg Harbor, New Jersey, Republican Citizens, 1 October 1801
From: Republican Citizens of Little Egg Harbor, New Jersey
To: Jefferson, Thomas


District of Little Egg-harbour.Tuckerton October 1. 1801
The Memorial & Representation of the subscribers in behalf of themselves & other Republican cittizens of the District of Little-Egg-Harbour in the State of New-Jersey, Respectfully Sheweth.
That in consequence of a cruel persecution and an unjust & unfounded complaint encouraged by the late Secretary of the Treasury against Ebenezer Tucker Esquire a republican late Collector of the […] […]s’d. he was induced (by the advice of his friends) to […] said Office. And in his place was appointed by the late [admin]istration a young man by the name of Wm. Watson a native residentor of Burlington, fifty miles distant from the district aforsd. an entire stranger in the district and had not, nor yet hath, any property in the place either real or personal, and we further represent that in the late contested Elections for President, Congress, & State Legislature, he has Strenuously opposed the republican Interest, a specimen of his modesty will be seen by a recurrence to the New-Jersey Federalist annexed. Not only so he has repeatedly absented himself from the district and from the duties of his Office from three to six weeks at a time, to the great inconvenience of the commercial interest of the place. Not only so he has taken the men out of the revenue Boat Patterson employed on this station, to go after his private business while they were paid by the public, & further he does not pay the boatmen he employs their wages, except by his notes and several good men have left the service for that reason, For all those reasons the citizens in General & in Particular the republican citizens of this district wish him removed, & that our late Collector may be reinstated, or that Capt. Silas Crane (a firm republican) a man of respectability & property may be appointed to succeed Mr. Watson, and we as in duty bound will every pray.—
Samuel Rose
